DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/925,366, filed 24 October 2019.

	Election/Restrictions
Applicant’s inventive election of Group I – encompassing claims 1-14 – and species election regarding the modification near or at the 5’-termini of the double stranded DNA HDR donor comprising 2’-MOE – encompassing claims 4-5 – in the reply filed on 14 July 2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al (US 2019/0119701 A1).
Liang et al disclose methods, kits, and compositions for improving the efficiency of homologous recombination. In particular, Liang et al disclose methods for cloning DNA molecules directly into a genome with the combined use of promoter trapping and short homology arms, nuclear localization signal, and/or binding one or more DNA binding agents – TAL effector domain or truncated guide RNA bound by Cas9 – to specific sites thereby displacing or restructuring chromatin at the target locus, and/or increasing the accessibility of the target locus to further enzymatic modifications (Paragraph [0003]). 
In one embodiment of the invention, a method for homologous recombination in an initial nucleic acid molecule is described, comprising generating a double-stranded break in the initial nucleic acid molecule to produce a cleaved nucleic acid molecule, and contacting the cleaved nucleic acid molecule with a donor nucleic acid molecule, wherein the initial nucleic acid molecule comprises a promoter and a gene, wherein the donor nucleic acid molecule comprises: (i) matched termini on the 5′ and 3′ ends of 12 bp to 250 bp in length, (ii) a promoterless selection marker, (iii) a reporter gene, (iv) a self-cleaving peptide linking the promoterless selection marker and the reporter gene or LoxP on either side of the promoterless selection marker, and (iv) optionally a linker between the promoterless selection marker and the reporter gene (Paragraph [0008]).
In some embodiments of the invention, the matched termini share a sequence identity greater than or equal to 95% and comprise single-stranded DNA or double-stranded DNA (Paragraphs [0018]-[0019]).
Furthermore, in some embodiments, the method further comprises modifying the donor nucleic acid molecule at the 5′ end, the 3′ end, or both the 5′ and 3′ ends. As such, the donor nucleic acid molecule is modified with one or more nuclease resistant groups in at least one strand of at least one terminus. The one or more nuclease resistant groups comprise one or more phosphorothioate groups, one or more amine groups, 2′-O-methyl nucleotides, 2′-deoxy-2′-fluoro nucleotides, 2′-deoxy nucleotides, 5-C-methyl nucleotides, or a combination thereof (Paragraph [0025]). 
Likewise, in some embodiments, the method further comprises treating the donor nucleic acid molecule with at least one non-homologous end joining (NHEJ) inhibitor (Paragraph [0026]).

Consequently, Liang et al anticipate the claims as follows:
Regarding claim 1: Liang et al disclose donor nucleic acid molecules designed for homologous recombination, wherein the molecules have at least three regions in the following order: (1) a first region of homology corresponding to nucleic acid at or near a target locus, (2) an insert region, and (3) a second region of homology corresponding to nucleic acid at or near a target locus. Furthermore, donor nucleic acid molecules may be single-stranded (SS) or double-stranded (DS) and further comprise modifications at the 5' end, the 3' end, or the 5' and 3' ends (Paragraph [0431]; Paragraph [0025]). Therefore, the donor nucleic acid molecule detailed in Liang et al reads on the double stranded DNA homology directed repair (HDR) donor of the instant claim. 

Regarding claims 2-3: Following the discussion of claim 1, as aforementioned, Liang et al disclose that the donor nucleic acid molecule comprise modifications at the 5' end, the 3' end, or the 5' and 3' ends. As such, these modifications comprise one or more nuclease resistant groups in at least one strand of at least one terminus, wherein the nuclease resistant groups comprise one or more phosphorothioate groups, one or more amine groups, 2′-O-methyl nucleotides, 2′-deoxy-2′-fluoro nucleotides, 2′-deoxy nucleotides, 5-C-methyl nucleotides, or a combination thereof (Paragraph [0025]). Therefore, as the modifications necessarily occur at the 2’-position of one of the nucleotides at or near the 5’-terminus of the homology regions, the donor nucleic acid molecule detailed in Liang et al reads on the double stranded DNA homology directed repair (HDR) donor of the instant claim.

Regarding claim 6: Following the discussion of claim 1, as aforementioned, Liang et al disclose that the matched termini of the donor nucleic acid molecule share a sequence identity greater than or equal to 95% (Paragraph [0018]). The specification elaborates that the percentage of sequence identity is determined by comparing two optimally aligned sequences over a comparison window, wherein the portion of the polynucleotide or polypeptide sequence in the comparison window may comprise additions or deletions as compared to the reference sequence – which does not comprise additions or deletions – for optimal alignment of the two sequences. Furthermore, the percentage is calculated by determining the number of positions at which the identical nucleic acid base or amino acid residue occurs in both sequences to yield the number of matched positions, dividing the number of matched positions by the total number of positions in the window of comparison and multiplying the result by 100 to yield the percentage of sequence identity (Paragraph [0214]). Thus, since the donor nucleic acid molecule can have a sequence identity of 95%, there will be mismatches between the sequences. These mismatches therefore read on the non-template mismatches relative to the target DNA of the instant claim. 

Regarding claims 12-13: Following the discussion of claim 1, as aforementioned, Liang et al disclose that the donor nucleic acid molecule can contain a nuclear localization signal (Paragraph [0003]). Liang et al further disclose that one variation of the construct is where an NLS is located at the 3′ terminus of the donor DNA molecule, instead of the 5′ terminus, at both termini, placed in the middle of the donor DNA molecule, or at any other location within the donor DNA molecule. It is of note, however, that more than one NLS may be present at one or both termini. Also, the nucleic acid molecule may be: (1) DNA or RNA; (2) single-stranded or double-stranded; (3) linear, circular, or molecules with a stem or hairpin loop; and/or (4) chemically modified (e.g., contain phosphorothioate linkages, 2′-O-methyl bases, etc.) (Figure 9; Paragraph [0331]). Therefore, based on this disclosure, the donor DNA molecule can be a chemically modified, double stranded template, wherein hairpin loops are located at either the 5’-terminus or 3’-terminus (claim 12) or both the 5’-terminus and 3’-terminus (claim 13).

Regarding claim 14: As indicated in the patent title, and following the discussion of claim 1, Liang et al disclose methods for improved homologous recombination. As such, Liang et al elaborate that there exists a substantial need for efficient systems and techniques for modifying genomes, which is addressed within their disclosure. In particular, some embodiments provide a method for cloning of relatively large DNA molecules into mammalian genome directly via the combined use of promoter trapping and short homology arms. Consequently, this combined use allows for near 100% integration efficiency with up to 100% precise HDR (Paragraph [0006]; Paragraph [0159]). Therefore, the disclosed donor nucleic acid molecule improves the homology directed repair efficiency and thereby reduces the homology-independent integration in a programmable nuclease system – as is detailed in the instant claim.

Claims 1, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez-Triana et al (eLife, 2018).
Gutierrez-Triana et al disclose that the modification of 5’ ends of long double stranded DNA (dsDNA) donors strongly enhances HDR and favors efficient single-copy integration by retaining a monomeric donor conformation, thus facilitating successful gene replacement or tagging (Abstract). 
In one embodiment of the experiment, both 5’ ends of the PCR amplified long dsDNA cassettes are blocked using ‘bulky’ moieties like Biotin, Amino-dT (A-dT) and carbon spacers (e. g. Spacer C3, SpC3). This will consequently shield the DNA donor from multimerization and integration via NHEJ, thus favoring precise and efficient single-copy integration via HDR (Page 2, Results). 
As such, Figure 1A – reproduced below – is the schematic representation of this embodiment, wherein the long dsDNA donor cassette PCR amplification contains universal primers (black arrows) complementary to the cloning vector backbone outside of the assembled donor cassette (e.g. gfp with homology flanks) (Page 3, Figure 1A caption).

    PNG
    media_image1.png
    629
    833
    media_image1.png
    Greyscale

Consequently, Gutierrez-Triana et al anticipate the claims as follows :
Regarding claim 1: Gutierrez-Triana et al disclose long dsDNA donors which contain modifications to the 5’ ends (Page 2). Furthermore, as indicated in Figure 1A,  the donor contains a gfp insert located between two homology flanks (HF). This directly reads on the dsDNA HDR donor of the instant claim. 

Regarding claim 9: Following the discussion of claim 1, as indicated in Figure 1A, the dsDNA donor of Gutierrez-Triana et al further contains universal primers. This directly reads on the dsDNA HDR donor of the instant claim.

Regarding claim 14: Following the discussion of claim 1, as aforementioned, Gutierrez-Triana et al disclose that the modification of 5’ ends of long dsDNA donors strongly enhances HDR and favors efficient single-copy integration by retaining a monomeric donor conformation, thus facilitating successful gene replacement or tagging (Abstract). Furthermore, Gutierrez-Triana et al disclose that the additional 5’ molecules prevents multiple templates from joining together end to end, and ensures that the full DNA segment is inserted into the genome (Page 2, eLife digest, Paragraph 4). Therefore, the enhanced HDR and favored efficient single-copy integration via the disclosed long dsDNA donor reads on the improved homology directed repair efficiency and reduction of homology-independent integration in a programmable nuclease system as detailed in the instant claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2019/0119701 A1)

The teachings of Liang et al regarding claim 1 are discussed in the 35 USC § 102 section above.
Regarding claims 7-8: As aforementioned the discussion of claim 1, Liang et al disclose that, in one embodiment of the invention, the matched termini on the 5′ and 3′ ends are 12 bp to 250 bp in length (Paragraph [0008]). Liang et al further broaden this disclosure, stating that the homology regions may be from about 20 bases to about 10,000 bases in total length (from about 40 bases to about 100 bases, from about 50 bases to about 200 bases, from about 100 bases to about 8,000 bases, from about 100 bases to about 2,000 bases, from about 100 bases to about 1,000 bases, from about 100 bases to about 700 bases, from about 100 bases to about 600 bases, from about 100 bases to about 400 bases, from about 100 bases to about 300 bases) (Paragraph [0438]). Therefore, it would have been prima facie obvious for the matched termini – or homology regions – of the donor nucleic acid molecule to be either 40 to 150 bases – or nucleotides – in length (claim 7) or at least 100 nucleotides in length (claim 8), as homologous recombination efficiency increases with increased lengths and sequence identity of homology region. It is of note that the length of homology regions employed is often determined by factors such as the fragility of large nucleic acid molecules, transfection efficiency, and ease of generation of nucleic acid molecules containing homology regions (Paragraph [0437]). As such, one of ordinary skill in the art would have been motivated to increase the homologous recombination efficiency, and would have also arrived to these claimed ranges through a matter of experimental design. Furthermore, there is a reasonable expectation of success due to the protocols outlined in Liang et al. This conclusion of obviousness is based on a teaching, motivation, and suggestion in the prior art by Liang et al. 

Regarding claims 10-11: As aforementioned the discussion of claim 1, Liang et al disclose donor nucleic acid molecules designed for homologous recombination, wherein the molecules have two regions of homology flanking an insert region (Paragraph [0431]). Liang et al continue on to disclose that the insert region of donor nucleic acid molecules will be from about 1 to about 4,000 bases in length (Paragraph [0442]). Therefore, it would have been prima facie obvious for the insert region of the donor nucleic acid molecule to be either greater than 100 bases in length (claim 10) or up to 4,000 bases in length (claim 11), as the insert region may be of a variety of lengths depending upon the application that it is intended for (Paragraph [0442]). As such, one of ordinary skill in the art would have been motivated to have an application-appropriate insert region size, and would have also arrived to these claimed ranges through a matter of experimental design. Furthermore, there is a reasonable expectation of success due to the protocols outlined in Liang et al. This conclusion of obviousness is based on a teaching, motivation, and suggestion in the prior art by Liang et al.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2019/0119701 A1) in view of Deleavey et al (Chemistry & Biology, 2012).

The teachings of Liang et al regarding claim 1 are discussed in the 35 USC § 102 section above.
Regarding claims 4-5:  As aforementioned in the discussion of claim 1, Liang et al disclose donor nucleic acid molecules that comprise chemical modifications at the 5' end, the 3' end, or the 5' and 3' ends. As such, these modifications comprise one or more nuclease resistant groups in at least one strand of at least one terminus, wherein “nuclease resistant groups” refers to a chemical group that may be incorporated into nucleic acid molecules and can inhibit by enzymes (exonucleases and/or endonucleases) degradation of nucleic acid molecules containing the group. Examples of such groups are phosphorothioate groups, amine groups, 2′-O-methyl nucleotides, 2′-deoxy-2′-fluoro nucleotides, 2′-deoxy nucleotides, 5-C-methyl nucleotides, or combinations thereof (Paragraph [0025]; Paragraph [0293]).
Liang et al do not explicitly state the 2’-MOE modification to the 5’-terminus of the homology arm regions. 
Deleavey et al, however, disclose several classes of oligonucleotides (ONs) used for controlling gene expression, with an emphasis on antisense ONs (AONs), small interfering RNAs (siRNAs), and microRNA-targeting ONs (anti-miRNAs) (Abstract). As such, Deleavey et al disclose that second and third generations of antisense oligonucleotide strategies, utilize additional chemical modifications – mainly sugar modifications – to further improve therapeutic potential. Second and third generation AONs typically contain 2′-MOE, LNA, 2′-O-Me, 2′F-ANA, or 2′F-RNA sugar modifications, and are designed to improve potency, mRNA target binding, nuclease stability, and to reduce immunostimulation (Page 947, Column 1; Page 948, AON Design Strategies).
Therefore, it would have been prima facie obvious to modify the donor nucleic acid molecule of Liang et al to include the 2’-MOE modification detailed in Deleavey et al to the 5’-terminus of the homology regions, as the antisense oligonucleotide reads on the double stranded DNA donor. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to include this modification, as it would improve potency, mRNA target binding, nuclease stability, and reduce immunostimulation (Deleavey et al, Page 948, AON Design Strategies). Furthermore, given this disclosure, one of ordinary skill in the art would have had reasonable expectation of success due to the combined disclosure of Deleavey et al (Page 947, Column 1; Page 948, AON Design Strategies) and protocols expanded upon in Liang et al (Paragraph [0431]; Paragraph [0025]). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the art by Deleavey et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633